Citation Nr: 1108539	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left lower extremity frostbite residuals.

2.  Entitlement to service connection for right lower extremity frostbite residuals.

3.  Whether new and material evidence has been submitted to reopen a claim for compensation under 38 U.S.C. § 1151 for a disability (impotence) caused by incorrect prescriptions for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982; from May 1994 to September 1994; and from October 1996 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues were remanded in January 2010 for further development.  

The Veteran testified at an RO hearing in January 1999.  The Veteran testified before the undersigned at a Board videoconference hearing in July 2009.  A transcript of both hearings is of record.  

The Board once again notes that at the Veteran's July 2009 Board hearing, he informally raised a claim for service connection for diabetes.  The Board refers this claim to the RO for proper development and adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in January 2010 with instructions for the RO to (1) contact the military hospital in Baumholder, Germany for the purpose of obtaining relevant medical records, (2) furnish an appropriate letter to fully comply with the requirements set forth in Kent v. Nicholson, 20 Vet.App. 1 (2006), and to (3) furnish the Veteran and his representative with a supplemental statement of the case.  While the RO complied with the first two directives, it failed to issue a supplemental statement of the case.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his representative (should he obtain one) with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



